It seems to me that the substance and effect of the agreement, attached as an exhibit to the bill, was that appellant was to exchange his unincumbered title to six tracts and his equity in two tracts for Mrs. Swan's equity in the St. Petersburg property. It was an even exchange of one parcel of property for eight other parcels of property; the titles of each party to the property delivered to him or her being accepted in the condition in which they were known and specified to be. Hence there was no resulting purchase money indebtedness to either party. The fact that the subsequently executed deeds were respectively made subject to the existing mortgages, on the properties exchanged which mortgages, by the terms of such deeds were respectively assumed and agreed to be paid by the grantees did not to my mind change the situation. The exchange of properties executed the contract of purchase and sale. So I cannot understand how it can be that Barritt could claim the right to subject any of the property conveyed to Mrs. Swan "for the purchase money thereof" merely because she had not paid the mortgages on the property, which she had assumed and agreed to pay to other parties — the mortgagees. I do not think the original agreement supports that theory. Whether it could have been so drawn as to legally support such a theory, it is hardly necessary for us to decide.